UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): October 14, 2015 Imation Corp. (Exact name of registrant as specified in its charter) DELAWARE 1-14310 41-1838504 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 1 IMATION WAY OAKDALE, MINNESOTA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (651) 704-4000 None (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events Imation issued a press release, dated October 14, 2014, announcingexecutive appointments and the strategic acquisition of Connected Data, which is attached as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated herein by reference. Item9.01 Financial Statements and Exhibits. (d) Exhibits. Press Release dated October 14 , 2015 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Imation Corp. (REGISTRANT) Date: October 14, 2015 By: /s/Scott J. Robinson Scott J. Robinson Vice President, Chief Financial Officer EXHIBIT INDEX Exhibit Description of Exhibit Press Release dated October 14, 2015
